Case: 12-16459       Date Filed: 06/09/2014     Page: 1 of 8


                                                                [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 12-16459
                             ________________________

                        D.C. Docket No. 1:11-cv-03268-WBH



CARLTON REID,

                                                                       Plaintiff-Appellant,

                                           versus

HENRY COUNTY, GEORGIA,
and OFFICER T.W. SLATON,

                                                                   Defendants-Appellees.
                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                      (June 9, 2014)

Before PRYOR and MARTIN, Circuit Judges, and HONEYWELL, * District
Judge.

PER CURIAM:


*
 Honorable Charlene Edwards Honeywell, United States District Judge for the Middle District
of Florida, sitting by designation.
              Case: 12-16459     Date Filed: 06/09/2014   Page: 2 of 8


      Carlton Reid (“Reid”) asserts that his rights under the U.S. Constitution,

Fourth Amendment, were violated when Officer T.W. Slaton (“Officer Slaton”)

stopped his car for an alleged traffic violation and subsequently arrested him for

obstruction of justice under Georgia law. In this appeal, we must determine

whether Officer Slaton had a reasonable, articulable suspicion to make the traffic

stop and whether arguable probable cause supported Reid’s arrest. Because we

agree that both a reasonable, articulable suspicion and arguable probable cause

existed, we affirm.

                                        I.

      At around 1 a.m. on May 27, 2010, Reid was driving home from work on

Highway 20 West with his wife, son and his son’s friend in the car. Officer

Slaton, who was parked in a parking lot, saw Reid drive by and began

following him. While Officer Slaton was following Reid, Reid changed lanes

into a left-hand turn lane, but did not activate his turn signal. Reid then turned

off of the highway onto a side street, and again, did not activate his turn

signal. At that point, Officer Slaton initiated a traffic stop and pulled Reid over.

      Officer Slaton approached the car and asked Reid for his driver’s license.

Reid responded by asking why he had been pulled over and did not produce his

driver’s license. Officer Slaton stated, “I got a reason” and then proceeded to ask

for Reid’s driver’s license again. Without producing his driver’s license, Reid


                                             2
              Case: 12-16459     Date Filed: 06/09/2014   Page: 3 of 8


responded again by asking why he had been pulled over. Again, Officer Slaton

did not answer Reid’s question but asked Reid a third time for his driver’s

license. This time, Reid handed his driver’s license over to Officer Slaton.

      Officer Slaton then attempted to obtain identification from the passengers

in the car, but Reid continually interrupted him to question why he needed their

identification. This exchange went on for several minutes. Officer Slaton then

called for backup, went to the back of Reid’s car, and asked Reid to employ his

turn signal so that he could see if it was working. Reid turned on the signal and

Officer Slaton determined that it was not working. When the other officers

arrived, Officer Slaton complained to them that Reid would not allow him to get

identification from one of the passengers because Reid kept interrupting him.

Officer Slaton then arrested Reid for misdemeanor obstruction/hindering a law

enforcement officer pursuant to O.C.G.A. § 16-10-24.

      Reid filed an action under 42 U.S.C. § 1983 against both Officer Slaton and

Henry County, Georgia (“the County”) seeking to recover damages for unlawful

arrest by a law enforcement officer for violation of the Fourth and Fourteenth

Amendment rights to be free of improper seizure and for violation of his First

Amendment right to free speech. He also asserted state law claims against

Officer Slaton for negligence, false arrest, false imprisonment, and malicious

prosecution. Thereafter, Officer Slaton and the County filed a motion for

                                          3
              Case: 12-16459      Date Filed: 06/09/2014   Page: 4 of 8


summary judgment. Reid filed a cross-motion for partial summary judgment.

The district court granted Officer Slaton and the County’s motion for summary

judgment with respect to Reid’s section 1983 claims, declined to maintain

supplemental jurisdiction over the state law claims, and dismissed the action.

                                        II.

      We review de novo the district court’s grant of summary judgment, applying

the same legal standards as the district court. McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1242–43 (11th Cir. 2003). Summary judgment is

appropriate if the evidence establishes “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

The evidence, and all reasonable inferences, must be viewed in the light most

favorable to Appellant Reid as the non-moving party. McCormick, 333 F.3d at

1243. However, when there is highly probative evidence, the court need not

adopt a plaintiff’s version of the facts that are contradicted by that evidence.

Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 1776 (2007).

                                          III.

      The first issue we address is whether Officer Slaton had a reasonable,

articulable suspicion to make an investigatory traffic stop. Reid contends that

Officer Slaton did not have a reasonable, articulable suspicion to justify the traffic

stop because he did not violate any traffic laws – that he turned left from a left-

                                              4
              Case: 12-16459     Date Filed: 06/09/2014   Page: 5 of 8


turn-only lane and that under Georgia law, drivers are not required to use a left

turn signal under these circumstances. It is axiomatic that “an officer may,

consistent with the Fourth Amendment, conduct a brief investigatory stop when

the officer has a reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676 (2000). In

determining whether a stop is reasonable, courts look at the totality of the

circumstances known to the officer at the time of the stop. U.S. v. Lewis, 674

F.3d 1298, 1305 (11th Cir. 2012).

      We agree with the district court that Officer Slaton had a reasonable,

articulable suspicion to make an investigatory stop. Officer Slaton’s dash-mounted

car video camera showed Reid changing lanes twice without employing his turn

signal – the first time was when Reid changed lanes to get into the left-turn-only

lane, the second time was when Reid made a left turn from the left-turn-only lane.

These lane changes occurred at approximately 1 a.m. in darkness. The left turn

occurred across oncoming traffic. Under the totality of the circumstances, it is

clear that Officer Slaton had a reasonable, articulable suspicion to make an

investigatory stop. See, e.g., Cuaresma v. State, 663 S.E.2d 396, 399 (Ga. Ct. App.

2008) (driver of truck made an illegal lane change by failing to signal in

violation of O.C.G.A. § 40-6-123(b)).




                                          5
              Case: 12-16459     Date Filed: 06/09/2014    Page: 6 of 8


                                         IV.

      Next, we determine whether there was arguable probable cause to arrest

Reid. Reid argues that there was no arguable probable cause to arrest him for

obstruction of justice, any traffic violation, or any other offense. Probable cause to

arrest exists when law enforcement officers have facts and circumstances within

their knowledge which are sufficient to warrant a reasonable belief that a suspect

committed or was committing a crime. Case v. Eslinger, 555 F.3d 1317, 1327

(11th Cir. 2009). A warrantless arrest without probable cause violates the Fourth

Amendment. Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996). However,

the existence of probable cause at the time of arrest constitutes an absolute bar to a

Section 1983 action for false arrest. Id. To determine whether a law enforcement

officer is entitled to qualified immunity with respect to an alleged wrongful arrest,

a lack of arguable probable cause rather than actual probable cause is the standard.

Montoute v. Carr, 114 F.3d 181, 184 (11th Cir. 1997). Whether an arresting

officer possesses probable cause or arguable probable cause depends on the

elements of the alleged crime and the facts of the case. Crosby v. Monroe Cnty.,

394 F.3d 1328, 1333 (11th Cir. 2004).

      Officer Slaton had arguable probable cause to arrest Reid. We have already

determined that Officer Slaton had a reasonable, articulable suspicion to make an

investigatory stop of Reid’s car. After stopping Reid, Officer Slaton discovered


                                          6
                Case: 12-16459        Date Filed: 06/09/2014       Page: 7 of 8


that Reid’s turn signal was not working. Although Officer Slaton did not base the

traffic stop on a non-working turn signal, his discovery after the stop that Reid’s

turn signal was not working, a violation of O.C.G.A. § 40-8-25 and § 40-8-26,

gave him arguable probable cause to arrest Reid.

       The existence of a traffic violation can provide an officer with arguable

probable cause to make an arrest, even though the offense is minor or normally

punishable by a monetary citation, and even if the officer had no knowledge of that

violation at the time. See Atwater v. City of Lago Vista, 532 U.S. 318, 354, 121

S. Ct. 1536 (2001) (officers permissibly arrested and jailed motorist for fine-

only offenses of failing to wear seat belt and failing to fasten children’s seat

belts); see also Virginia v. Moore, 553 U.S. 164, 166–67, 178, 128 S. Ct. 1598

(2008) (upholding arrest for misdemeanor driving-on-a-suspended-license). As

long as probable cause existed to arrest the suspect for any offense, the arrest and

detention are valid even if probable cause was lacking as to some offenses, or

even all announced charges. Lee v. Ferraro, 284 F.3d 1188, 1196 (11th Cir.

2002)1; see also United States v. Saunders, 476 F.2d 5, 7 (5th Cir. 1973) (holding

that arrest based on marijuana possession was valid even though agents making

arrest relied only on charges of harboring and concealing a fugitive, for which



1
  Because arguable probable cause existed for the arrest of Reid due to a non-working turn
signal, we need not determine whether Reid’s arrest for obstruction of an officer was lawful.
                                                7
              Case: 12-16459     Date Filed: 06/09/2014   Page: 8 of 8


there was no probable cause). Reid’s arrest did not violate the Fourth

Amendment, as it was supported by arguable probable cause.

                                       V.

      Having determined that Officer Slaton’s arrest of Reid was constitutional,

Officer Slaton is entitled to qualified immunity protection with respect to Reid’s

section 1983 claims. Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 2156

(2001). Similarly, because Reid did not suffer a constitutional deprivation, he

cannot recover from the County under section 1983. See Monell v. Dep’t of Social

Servs. of City of N.Y., 436 U.S. 658, 98 S. Ct. 2018 (1978).

                                     VI.

      The district court’s grant of summary judgment in favor of Officer T.W.

Slaton and Henry County, Georgia is AFFIRMED.




                                            8